DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 18 March 2022 has been entered; claims 1-5, 8, 18, and 20-27 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 8-10 of the Remarks, filed 18 March 2022, with respect to the rejection of claims 1-6, 8, and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Kim, as necessitated by Applicant’s amendment to the claim which incorporates the amount of cross-linking compound in the crosslinked polyvinyl polymer matrix. 
	Applicant argues that the presence of the poly(arylene ether sulfone) portion of the semi-interpenetrating network violates the requirement indicated by the transitional phrase “consisting essentially of”. In response, the Examiner notes that If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). The Examiner submits that Applicant has not provided evidence that the semi-interpenetrating network of Kim does not have the properties and/or characteristics of the recited cross-linked polyvinyl polymer matrix. 
	Applicant argues that dye absorption is exhibited to a greater extent when the cross-linking compound is present at about 40 mol% on Page 10 of the Remarks and the Examiner agrees; however, the claims that Kim is applied to are not limited by the application of dye absorption.  Additionally, Kim discloses a 20:100 molar ratio of BMAEP:vinyl phosphonic acid, which is equivalent to 20/120 (BMAEP to total BMAEP + vinyl phosphonic acid) = 16.7 mol%, which is about half of the recited amount of 40 mol%; therefore, the Examiner disagrees that the amount of cross-linking compound is nowhere close to the recited amount, as Page 11, lines 12-18 of the Specification teaches that “about” is consistent with ± 20% of a stated value.  Moreover, Kim discloses that the semi-interpenetrating network comprising VPA/BMAEP copolymer is characterized by its thermal stability (Page 542: Section 3.3). For at least these reasons, claims 1-5 and 8 are rejected under 35 USC 103 over Kim below.
	With respect to Applicant’s arguments regarding the Nakhjiri reference, the Examiner submits that Applicant’s arguments are not found persuasive for similar reasons as discussed above for Kim, in that the “consisting essentially of” transitional phrase does not preclude the presence of the clay particles of Nakhjiri, as the hydrogel nanocomposite of Nakhjiri is used to absorb dyes (i.e., the presence of the clay does not hinder the effect of the invention). Nakhjiri also discloses an embodiment of the crosslinked polymer that is prepared without the clay particles. 
In response to Applicant’s argument that dye absorption is better with 40 mol BMEP, the Examiner notes that the cross-linked polyvinyl polymer comprises the VPA monomer, and not a vinyl sulfonate analog as disclosed by Nakhjiri. Since the vinyl compound of formula 1 is also different, the better dye absorption exhibited by the cross-linked VPA/BMEP polymer cannot solely be attributed to the increased amount of BMEP compound in the polymer. For at least these reasons, the rejections are maintained below. 
	The Examiner notes that the rejection heading of Nakhjiri mistakenly rejected claim 8 under Nakhjiri, which was an error (was supposed to be indicated as claim 7). This is evident from the rejection and teachings of Nakhjiri, which does not disclose a vinyl phosphonate or vinyl phosphate monomer according to formula 1.  

Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 24 is objected to because of the following informalities: regarding claim 24, it contains an extraneous comma after the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Power Sources, 2015, 293, 539-547), hereinafter, “Kim”.
With respect to claims 1-5, 8, 21, 26, and 27, Kim teaches a crosslinked polyvinyl copolymer film (Abstract; “matrix”), comprising polymerized units of vinyl sulfonic acid (VPA) (Abstract) and bis(2-(methacryloyl)ethyl) phosphate (BMEP) (Abstract). Kim teaches B10, B15, and B20, corresponding to VPA:BMEP molar ration of 100:10, 100:15, and 100:20  (see Page 545: Table 1), which are equivalent to 10/110 = 9.1 mol.%; 15/115 = 13.0 mol.%; 20/120 = 16.7 mol.%, respectively.  
Kim does not specifically teach about 40 mol.% (± 4 mol.%) BMEP, and instead discloses 16.7% BMEP at most; see above); however, it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). Applicant cites better dye absorption with the recited amount of cross-linking compound on Page 10 of the Remarks; however, claims 1-5, 8, 21, 26, and 27 are not limited to any particular application. 

Claims 1, 2, 4, 5, 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjiri et al. (Journal of Polymer Research, 2018, 25, 244), hereinafter, “Nakhjiri”.
With respect to claims 1, 2, 4, 5, 22, and 24, Nakhjiri discloses a crosslinked vinyl polymer hydrogel matrix comprising/consisting essentially of water and 2-acrylamido-2-methylpropane sulfonic acid (AMPS) and bis(2-(methacryloyl)ethyl) phosphate (BMEP) as a crosslinking monomer, wherein the percentage of crosslinking monomer to total AMPS/BMEP monomers are 0.05/(0.4 +0.05) = 11.1%, 0.1/(0.4 +0.1) = 20.0%, 0.15/(0.4 +0.15) = 27.2%, which are discrete embodiments within “2 mol.% to 60 mol.%” and “10mol.% to 50 mol.%” cross linking compound based on total molar amount of AMPS and bis(2-(methacryloyl)ethyl) phosphate (BMEP) of Formula II. 
Nakhjiri differs from the claims in two ways: the amounts of monomers appear to be disclosed in terms of weight ratio instead of molar ratio (see Page 2: “Preparation of hydrogel nanocomposite” section and Page 3: Table 1), and the monomer 2-acrylamido-2-methylpropane sulfonic acid (or sulfonate depending on protonation state) is structurally analogous to Formula I where R2, R3, and R4 = H and R1, instead of simply being a sulfonic acid/sulfonate group, has the acrylamide group and an alkyl portion connecting the sulfonic acid/sulfonate group to the vinyl carbons. 
With respect to the weight ratio/percentages of monomers versus recited molar %, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  
Additionally, for the HNC 3 example in Table 1 on Page 244, 0.15g BMEP *1mol/322.25g BMEP = 0.00047 moles BMEP, and 0.4g AMPS * 1mol/207.24g AMPS = 0.0019 mol. 0.00047 mol BMEP/(0.00047+0.0019) total moles BMEP and AMPS = 0.208 or 21 mol% BMEP per total moles BMEP and AMPS. Although 21 mol% is below the claimed value of 40 mol%, there is no evidence indicating such a mol% is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to the chemical structure difference between the disclosed AMPS monomer and recited sulfonate monomers, the Examiner acknowledges that Kim discloses additional acrylamide/alkyl groups which connect the sulfonate group to the vinyl carbons; however, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed vinyl sulfonate without the additional acrylamide/alkyl groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
In support of the chemical structure and cross-linking compound mol% obvious analyses above, the Examiner submits that the cross linked vinyl polymer of Nakhjiri does exhibit the property of dye absorption of methylene blue (Abstract), as recited in method of use claims 18-20. 
With respect to claims 18 and 20, Nakhjiri discloses contacting the disclosed cross linked vinyl polymer discussed above with (contaminated) water comprising methylene blue dye at different contact time intervals in the range of 0 to 450 min (Page 5, left column, first full paragraph; Page 15, right column, first full paragraph); the time intervals including 30 and 60 minutes, during at which at least some dye absorption occurred (see Page 14, Fig. 14a, b, d). 
Regarding claim 22, in addition to what is described above in the rejection of claim 1, Nakhjiri also discloses the hydrogel of the crosslinked vinyl polymer prepared without the montmorillonite clay (Table 1, Page 244, entry “HP1”, see also Page 243, right column, last sentence of “Preparation of hydrogel composite”), considered to be consistent with the “consisting of” language. 

Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as neither Kim nor any other prior art teaches or suggests a hydrogel as claimed, and Kim discloses the SPAES portion of the semi-interpenetrating network, which is not consistent with the “consisting of” language recited in claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778
08 June 2022